CALABRESI, Circuit Judge,
concurring.
I join the bulk of Judge Cudahy’s thoughtful opinion, and fully concur in the result reached in it. Specifically, I agree *107that § 13 applies the “first-offered test.” I add a few words simply to say that I believe the “first-offered” test to be profoundly unwise no matter how long the repose period. Giving repose to a defendant who has ceased to do wrong may well be worthwhile even if it is “unfair” to a plaintiff whose cause of action has not yet accrued. But it is a different thing altogether to give repose to a defendant who continued his wrongful conduct, perhaps even beyond the time specified by the repose period. Nevertheless, I am convinced that Congress intended that test to govern, however strange the result. [See Richard W. Jennings et al., Securities Regulation 1318 (8th ed.1998), agreeing with this interpretation but calling it “ridiculous.” See also the SEC’s attempts to alter the test by legislation, Report of the SEC on Proposals for Amendments to the Securities Act of 1933 and the Securities Exchange Act of 193U at 15 (Aug. 7, 1941), in which the SEC describes the “first-offered test” as due to “inadvertence.”] For this reason, I agree with Judge Cu-dahy’s conclusion in § 11(B)(2), as I do with the rest of his opinion.